Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 27, 1988, which, upon reconsideration, adhered to its original decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The record establishes that claimant was not only excessively absent during a two-year period, but was late a total of 70 days during a 10-month period. Claimant also refused to accept a transfer in her work shift which the employer deemed necessary due to this attendance record. Under these circumstances, the Unemployment Insurance Appeal Board’s determination disqualifying claimant from receiving benefits due to her misconduct was supported by substantial evidence (see, Matter of Douglas [Hartnett], 143 AD2d 458, 459).
Decision affirmed, without costs. Kane, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.